 


114 HR 2120 IH: Nicole’s Law of 2015
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2120 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To encourage States to expand the protections offered to victims of sex offenses who are not in a familiar or dating relationship with the perpetrators of such offenses. 
 
 
1.Short titleThis Act may be cited as Nicole’s Law of 2015. 2.Protection for victims of sex offenses (a)In GeneralFor each fiscal year beginning after the expiration of the period specified in subsection (b)(1) in which a State receives funds under the subpart referred to in subsection (b)(2), the State shall have in effect throughout the State laws and policies that ensure that, with respect to criminal cases involving sex offenses (as defined by the State), protections similar to those offered to victims of domestic violence are extended to victims of sex offenses who are not in a familiar or dating relationship with the perpetrators of such offenses. To demonstrate compliance with the preceding sentence, a State shall have in effect laws and policies that—
(1)expressly authorize judges and courts to issue, as a condition of bail, protection orders that prohibit a defendant charged with a sex offense from having any contact with the victim or with the victim’s friends, co-workers, or relatives; (2)permit judges and courts, after finding a defendant guilty of a sex offense, to order a continuation of a protection order described in paragraph (1), or to otherwise restrict a defendant’s contact with the victim, as a condition of bail, parole, probation, or other supervised release; and
(3)provide judges and courts with the authority to grant or extend a protection order until further order of a judge or court, as an alternative to issuing protection orders that expire on a specific date or upon termination of a sentence or period of supervised release. (b)Compliance and ineligibility (1)Compliance dateEach State shall have not more than one year from the date of enactment of this Act in which to fully implement this section, except that the Attorney General may grant an additional one year to a State that is making good faith efforts to implement this section.
(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to fully implement this section, as determined by the Attorney General, shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.). (c)ReallocationAmounts not allocated under the subpart referred to in subsection (b)(2) to a State for failure to fully implement this section shall be reallocated under that subpart to States that have not failed to fully implement this section.
(d)Definition of StateIn this section, The term State includes each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.  